 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   DANIEL LOPEZ,                  )             No. CV 18-1576 JFW (FFM)
12                                  )
                      Plaintiff,    )             ORDER ACCEPTING FINDINGS,
13        v.                        )             CONCLUSIONS AND
                                    )             RECOMMENDATIONS OF
14   LAS PALMAS PUPUSERIA INC., and )             UNITED STATES MAGISTRATE JUDGE
     DOES 1-10,                     )
15                                  )
                      Defendants. )
16                                  )

17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the September 24, 2018
18
     Order to Show Cause, all the records and files herein, and the Report and
19
     Recommendation of United States Magistrate Judge. Defendant Las Palmas Pupuseria
20
     Inc. (“defendant”) has not filed any written Objections to the Report. The Court concurs
21
     with and accepts the findings, conclusions and recommendations of the Magistrate
22
     Judge.
23
           IT IS ORDERED that (1) defendant’s answer is stricken; and (2) the Clerk of the
24
     Court is directed to enter defendant’s default.
25
26
     DATED: December 14, 2018
27
28                                                        JOHN F. WALTER
                                                       United States District Judge
